769 N.W.2d 700 (2009)
Craig MANSKE, TCC Lake Point, Tioa Master Ltd. Partnership, and Wyndham Garden Hotel Novi, Plaintiffs, and
Wolverine V LP, Plaintiff-Appellant,
v.
DEPARTMENT OF TREASURY, Defendant-Appellee.
Docket No. 138556. COA No. 281988.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the February 17, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.